El Juez Asociado Se. Audrey,
emitió la opinión del tribunal.
Un gran jurado acusó a Francisco Martínez de haber se-ducido el 8 de agosto de 1919 bajo promesa de matrimonio a la joven soltera de previo carácter casto, Isidra López, con quien realizó actos carnales. Celebrado el juicio ante otro jurado lo declaró culpable de dicho delito y en- el recurso de apelación que el acusado interpuso contra la sentencia condenatoria alega como motivo para su revocación que no se probó la promesa de matrimonio y que en cuanto a esta y a los actos carnales no ha sido corroborada la declaración de Isidra López.
Eesulta de la prueba que el 8 de agosto de 1919 Isidra López, joven de diez y seis años de edad, abandonó la casa en que vivía con su padre y según ella declara el acusado la llevó a casa de un hermano suyo donde la tuvo unos diez días y donde realizaron actos carnales, llevándola después a la casa de su señora, Inés Marín, donde estuvo tres días, *4sin tener nuevos actos carnales, y que habiéndose marchado de la casa Inés Marín y luego Francisco Martínez, quedando ella sola con los niños de Inés, regresó entonces a la casa de su padre. En cuanto a la promesa de matrimonio de-claró Isidra López que el acusado le había ofrecido casarse con ella, aunque también declaró que la única razón que tuvo para marcharse con el acusado fué que la esposa de éste se lo aconsejaba y le decía que estaban divorciados. Según de-clara también Isidra López, unos días antes del en que se marchó de su casa, el acusado fué por la noche a la casa de su padre Dionisio López y estando ella presente y otras personas la pidió en matrimonio, pero su padre se negó a la petición manifestándole que él era un hombre casado. So-bre este extremo declararon también Dionisio López, su con-cubina Modesta Torres y Nicolás López, quienes además manifestaron que cuando el padre de la joven dijo a Mar-tínez que no podía darle su hija porque era casado y con-testó Martínez que estaba divorciado, se presentó su esposa Inés Marín y dijo que estaban divorciados y que podía en-señar la carta de divorcio. Después de esa entrevista- el padre aconsejó a su hija que no tuviera relaciones con aquel hombre porque le habían dicho que era casado. Desde poco tiempo antes la familia de la joven vivía muy cerca de la casa de Inés Marín y sus hijos y a ella había llegado hacía pocos días Francisco Martínez procedente de Cuba.
Inés Marín declaró que está casada con Francisco Mar-tínez con quien tiene cuatro hijos y que ni estuvo en la casa de Dionisio López la noche que se dice estuvo allí su esposo, ni jamás aconsejó a Isidra López que se marchara con Mar-tínez ni le dijo que estaban divorciados, pues por el con-trario le dijo que no le hiciera caso porque era su marido y que cuando la llevó a su casa se marchó de ella.
El veredicto de culpabilidad rendido por el jurado quien oyó y vió declarar a los testigos demuestra que estimó pro-bado que Isidra López se marchó con el acusado por la pro-*5mesa de matrimonio que le hizo, independientemente del con-sejo qne le dieran Inés Marín, promesa de matrimonio qne está corroborada con las declaraciones referentes a qne el acnsado fné a pedir a Isidra para casarse.
Con respecto á los actos carnales no bay más prneba directa qne la declaración de la perjudicada, pero teniendo en cuenta lo difícil que se bace corroborar este particular en caso todos los delitos de seducción, y que' en este caso está probado por Inés Marín que su marido llevó a su casa a Isidra López, por cuyo becbo Inés se marchó de la casa, entendemos que tal becbo es suficiente corroboración en este caso.
Por lo expuesto no vemos razón para revocar la senten-cia apelada y debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.